268 F.2d 214
GRAIN DEALERS MUTUAL INSURANCE COMPANY et al., Appellants,v.COCA-COLA BOTTLING COMPANY OF SEDALIA, MISSOURI, INC., a Corporation.
No. 16257.
United States Court of Appeals Eighth Circuit.
June 17, 1959.

Appeal from the United States District Court for the Western District of Missouri.
H. J. Toner, Kansas City, Mo., for appellants.
W. H. Martin, Boonville, Mo., and John T. Martin, Sedalia, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution at costs of appellants, on motion of appellee.